 
                                                                                Exhibit
10.2

TERM NOTE A
 
March 30, 2007


$6,500,000.00


FOR VALUE RECEIVED, SEQUIAM CORPORATION, a California corporation (“Borrower”)
promises to pay to the order of BIOMETRICS INVESTORS, L.L.C. (hereinafter,
together with any holder hereof, called “Lender”), at the main office of the
Lender, up to the principal sum of Six Million Five Hundred Thousand Dollars
($6,500,000) or, if less, the aggregate unpaid principal amount of all advances
made to Maker by Holder under this secured Term Note A (the “Note”), plus all
accrued but unpaid interest. Borrower further promises to pay interest on the
outstanding principal amount hereof on the dates and at the rates provided in
the Agreement from the date hereof until payment in full hereof.
 
This Note was delivered pursuant to that certain Agreement, as it may be amended
from time to time, together with all exhibits thereto, dated March 30, 2007
between Lender and Borrower (the “Agreement”). All terms which are capitalized
and used herein (which are not otherwise defined herein) shall have the meaning
ascribed to such term in the Agreement.
 
THE OUTSTANDING PRINCIPAL BALANCE OF BORROWER'S LIABILITIES TO LENDER UNDER THIS
NOTE SHALL BE PAYABLE ON APRIL 15, 2009 (the “Maturity Date”) OR THE TERMINATION
DATE (as defined in the Agreement), following the occurrence of an Event of
Default (as defined in the Agreement).
 
This Note amends and restates that Second Amended, Restated and Consolidated
Senior Secured Term Note dated November 1, 2005 made by Borrower to Lee Harrison
Corbin, Attorney In Fact for the Trust under the Will of John Svenningson, which
was transferred to Lender by Stephen A. Ross, Attorney In Fact for the Trust
under the Will of John Svenningson, and this Note further evidences the amounts
advanced by Lender to Borrower under the Agreement pursuant to Term Loan A, as
defined under the Agreement.
 
Borrower hereby authorizes the Lender to charge any account of Borrower for all
sums due hereunder. If payment hereunder becomes due and payable on a Saturday,
Sunday or legal holiday under the laws of the United States or the State of
Illinois, the due date thereof shall be extended to the next succeeding business
day, and interest shall be payable thereon at the rate specified during such
extension. Credit shall be given for payments made in the manner and at the
times provided in the Agreement. It is the intent of the parties that the rate
of interest and other charges to Borrower under this Note shall be lawful;
therefore, if for any reason the interest or other charges payable hereunder are
found by a court of competent jurisdiction, in a final determination, to exceed
the limit which Lender may lawfully charge Borrower, then the obligation to pay
interest or other charges shall automatically be reduced to such limit and, if
any amount in excess of such limit shall have been paid, then such amount shall
be refunded to Borrower.
 
The principal and all accrued interest hereunder may be prepaid by Borrower, in
part or in full, at any time and without penalty. Any partial payment shall be
applied against the outstanding balance of the Note.
 
Borrower waives the benefit of any law that would otherwise restrict or limit
Lender in the exercise of its right, which is hereby acknowledged, to set-off
against the Liabilities, without notice and at any time hereafter, any
indebtedness matured or unmatured owing from Lender to Borrower (or any one of
them). Borrower waives any right to assert a counterclaim, other than a
counterclaim for gross negligence or willful misconduct, which Borrower (or any
one of them) may now have or hereafter may have to any action by Lender in
enforcing this Note and/or any of the other Liabilities, or in enforcing
Lender's rights in the Collateral and ratifies and confirms whatever Lender may
do pursuant to the terms hereof and of the Agreement and with respect to the
Collateral and agrees that Lender shall not be liable for any error in judgment
or mistakes of fact or law other than for gross negligence or willful
misconduct.
 
Borrower, any other party liable with respect to the Liabilities and any and all
endorsers and accommodation parties, and each one of them, if more than one,
waive any and all presentment, demand, notice of dishonor, protest, and all
other notices and demands in connection with the enforcement of Lender's rights
hereunder.
 
The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
Borrower and Borrower's heirs, legal representatives, successors and assigns
(and each of them, if more than one). If this Note contains any blanks when
executed by Borrower (or any one of them, if more than one), the Lender is
hereby authorized, without notice to Borrower (or any one of them, if more than
one) to complete any such blanks according to the terms upon which the loan or
loans were granted. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or be invalid under
such law, such provision shall be severable, and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Note. The term “Borrower” as used herein shall mean all parties signing
this Note, and their respective successors and assigns shall be jointly and
severally obligated hereunder.
 
To induce the Lender to make the loan evidenced by this Note, Borrower (i)
irrevocably agrees that, subject to Lender's sole and absolute election, all
actions arising directly or indirectly as a result or in consequence of this
Note or any other agreement with the Lender, or the Collateral, shall be
instituted and litigated only in courts having situs in the City of Chicago,
Illinois; (ii) hereby consents to the exclusive jurisdiction and venue of any
State or Federal Court located and having its situs in said city; and (iii)
waives any objection based on forum non-conveniens. IN ADDITION, LENDER AND
BORROWER (OR ANY ONE OF THEM, IF MORE THAN ONE) HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE
LIABILITIES, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY BORROWER OR LENDER
OR WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP BETWEEN BORROWER AND LENDER. In addition, Borrower agrees that all
service of process shall be made as provided in the Agreement.
 
As used herein, all provisions shall include the masculine, feminine, neuter,
singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Borrower” shall be so construed.
 
(Signatures continue on attached page)
 

--
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of Borrower, if more than one, has executed this Note
on the date above set forth.
 
SEQUIAM CORPORATION, a California corporation
 
By:  
Name:  
Title:  

